In the Missouri Court of Appeals
                             Eastern District
                                         DIVISION TWO

TARSHA MARIE HAIDUL,                          )      No. ED101940
                                              )
                Respondent,                   )      Appeal from the Circuit Court
                                              )      of St. Louis County
vs.                                           )      7SL-DR00564-01
                                              )
                                              )
                                              )      Honorable Ellen Levy Siwak,
                                              )
JOHN THOMAS HAIDUL II,                        )
                                              )
                Appellant.                    )      FILED: May 12, 2014

                                            OPINION

        John Thomas Haidul II (Father) appeals from the trial court’s judgment dismissing his

pro se Motion for Family Access and Motion to Modify Parenting Plan. As the trial court’s

dismissal was designated as without prejudice, it is not final and therefore not appealable.

Appeal dismissed.

                                  Factual and Procedural History

        On February 25, 2008, Father and Tarsha Marie Haidul (Mother) were divorced. The

parties’ decree of dissolution awarded Mother primary physical and legal custody of the parties’

two minor children. The trial court also ordered no child support or maintenance to be paid by

either party.

        On May 23, 2012, Father filed a pro se Motion for Family Access and Motion to Modify
Parenting Plan. On August 30, 2012, the trial court granted Father leave to proceed as a poor

person pursuant to the Prison Litigation Reform Act. On April 18, 2014, the trial court

dismissed Father’s motions without prejudice. On May 9, 2014, Father refiled his motions, and

on June 11, 2014, the trial court again dismissed the motions without prejudice. The trial court

explained that the dismissal was not based on the merits but because Father was incarcerated and

would not be able to appear in court to argue his motions. Section 491.230.2, RSMo 2000. The

trial court further explained that Father “will NOT be substantially prejudiced by his failure to

attend a trial on the merits in the civil proceeding.” This appeal follows. 1

                                         Standard of Review

         In every appeal, this Court must determine whether we have jurisdiction. Comm. for

Educ. Equal. v. State, 878 S.W.2d 446, 450 (Mo. banc 1994); Columbia Mut. Ins. Co. v. Epstein,

200 S.W.3d 547, 549 (Mo. App. E.D. 2006). The general rule is that a dismissal without

prejudice is not a final judgment, and thus, is not appealable. Harlow v. Harlow, 302 S.W.3d
154, 155 (Mo.App.E.D.2009). A dismissal without prejudice generally does not constitute a

final judgment because it does not constitute an adjudication on the merits. Id. A plaintiff

typically is free to cure the dismissal by filing another suit in the same court. Id.

                                              Discussion

         Following the precedent in Harlow, we dismiss Father’s appeal for lack of a final

appealable judgment. Harlow, 302 S.W.3d at 155. In Harlow, this Court concluded that the trial

court’s dismissal without prejudice did not reach the merits of the father’s motion to modify

child-custody provisions of a divorce decree, and nothing in the dismissal prevented the father

from re-filing his motion in the same form. Id. at 155-56. Here, as in Harlow, nothing in the

trial court’s dismissal precludes Father from re-filing his motions. The trial court’s dismissal did
1
    Mother never filed a response to Father’s brief with this court.

                                                   2
not reach the merits of Father’s motions and nothing in the trial court’s dismissal prevents Father

from re-filing them. We hold that the trial court’s dismissal without prejudice is not a final and

appealable judgment.

                                            Conclusion

       Appeal dismissed.


                                                         ____________________________
                                                         Mary K. Hoff, Judge


Sherri B. Sullivan, Presiding Judge and Philip M. Hess, Judge, concur.




                                                 3